Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 1 of 10 PageID# 141




                       Exhibit N
Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 2 of 10 PageID# 142

  McDermott
  Will Emery
   Boston Brussels Chicago Dallas DOsseldorf Frankfurt Houston London Los Angeles Miami                 Stephen M. Ryan
   Milan Munich New York Orange County Paris Rome Seoul Silicon Valley Washington, D.C.                 Attorney at Law
                                                                                                        sryan@mwe.com
   Strategic alliance with MWE China Law Offices (Shanghai)                                             +1 202 756 8333




  December 6, 2018

  VIA EMAIL

  Mr. John C. McElwaine
  Nelson Mullins Riley & Scarborough LLP
  101 Constitution Avenue, N.W.
  Suite 900
  Washington, DC 20001

  Re:         Fraudulent Actions by Micfo, LLC

  Dear Mr. McElwaine:

  We write on behalf of the American Registry for Internet Numbers, Ltd. ("ARIN"). ARIN is
  conducting a review of Micfo, LLC's ("Micfo") actions and determined that Micfo has-through
  fraudulent means-obtained from ARIN rights to a significant amount of Internet number
  resources. ARIN demands that Micfo, its CEO, Mr. Amir Golestan, and any affiliated "alias"
  individuals and companies agree to a revocation of all IP number resources in Attachment A that
  have not yet been transferred to other entities.

  In light of ARIN's review and the information made available in the civil lawsuit filed by Micfo
  in the United States District Court for the District of South Carolina, Micfo v. Erinn Larkin and
  Victoria Latham, No. 2:18-cv-01653-DCN, it is clear that your client has intentionally defrauded
  ARIN on numerous occasions and financially benefitted from that fraud by selling the rights to
  resources. Micfo and Mr. Golestan, in their respective answers to the counterclaim filed by Ms.
  Latham-Mr. Golestan's former personal assistant at Micfo-your client has admitted to
  fabricating the names of entities and creating fraudulent documents that were provided to ARIN.
  See Micfo Answer, ECF 25 at~~ 12, 13, 19; Golestan Answer, ECF 33 at~~ 12, 13, 19. Through
  numerous corporations established several years and purchased by your client (i.e. shelf entities),
  including but not limited to the entities identified in Attachment A, your client engaged in a pattern
  of conduct aimed at defrauding ARIN by submitting false and fabricated documentation. This
  documentation including likely false or forged signatures on those documents. Upon information
  and belief, your client committed these fraudulent acts to justify a "need" for Internet number
  resources from ARIN. Fmihermore, your client consolidated a large number ofinternet number
  resources from shelf entities into Oppobox, LLC and has demonstrated a desire to monetize the
  fraudulently obtained Internet number resources both through completed transfers (Attachment C)
  and attempted but subsequently withdrawn transfers (Attachment B). These actions likely




  U.S. practice conducted through McDermott Will & Emery LLP.

  500 North Capitol Street, N.W. Washington DC 20001-1531 Telephone: +1 202 756 8000 Facsimile: +1 202 756 8087 www.mwe.com
Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 3 of 10 PageID# 143
  December 6, 2018
  Mr. John McElwaine
  Page 2


  represent violations of 18 U.S. Code§ 1341 and/or§ 1343, and represent a material and intentional
  breach of Sections 2( c) and 2( d) of ARIN' s Registration Service Agreement.

  On, November 13 , your client was given an opportunity to provide any facts or documents that
  might be relevant. Your client has failed to submit any such information. In response to the
  concerns you mentioned in your November 21 letter regarding what was called a "fishing
  expedition" by ARIN, we note that you do not have to provide any documents to ARIN at this
  point, but this is your last opportunity to do so.

  ARIN demands that your client preserve all documents and communications related to Micfo' s
  "Channel Partners" and representations made to ARIN, as well as the documents and
  communications related to the creation of the sham.

  In accordance with Section 12 of ARIN's RSA, ARIN is willing to resolve this matter with you
  without the need to engage in costly arbitration proceedings. Accordingly, we had a Rule 408
  discussion with you by telephone today. However, we want to make clear that if your client does
  not voluntarily agree by Friday, December 14, 2018, to a revocation of all the Internet number
  resources listed in Attachment A, ARIN will likely revoke these resources and take other
  appropriate actions. The Internet number resources in Attachment C would be included in this
  demand but for the fact that those resources have already been transferred. In the event of an
  arbitration regarding the revocation of resources, ARIN will not reissue the revoked resources
  during the pendency of the arbitration.

  ARIN is not intending to take action on December 14th to revoke the Internet number resources
  provided to your client from 2011-2013. ARIN' s review of this matter is ongoing, and ARIN will
  be evaluating what further steps are appropriate depending on your client' s response to this letter.

  Thank you for your prompt consideration of this important matter.




   tephen M. Ryan, Esq.
  ARIN General Counsel

  cc:    Michael R. Abejuela, Esq., ARIN Associate General Counsel


  Enclosure
   Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 4 of 10 PageID# 144




                Attachment A – List of Resources
LEGEND

Org Name        The name of the organization that currently has the registration
Org ID          ARIN's "code" for the account associated with the registration
Resource        The Internet Number Resource registered to the organization; * indicates a
                resource that was issued from ARIN’s IPv4 Waiting List
Resource Type   ASN = Autonomous System Number, IPv6 = Internet Protocol Version 6, IPv4 = Internet Protocol
                Version 4
Date            The date the Internet Number Resource was issued or transferred to the organization
Ticket Number   ARIN's ticket number associated with the resource being issued/transferred
Obtained Via    Directly from ARIN or via a transfer from another organization

Org Name        Org ID    Resource Type         Type       Date       Ticket Number          Obtained Via
                                                                                             Directly from
OppoBox         OPPOB     AS20360               ASN         28-Jan-14 20140114-X144662       ARIN
                                                                                             Directly from
OppoBox         OPPOB     2607:AA80::/32        IPv6        28-Sep-16 20160921-X955918       ARIN
                                                                                             Directly from
OppoBox         OPPOB     104.250.224.0/19      IPv4       23-Dec-14 20141208-X455663        ARIN
                                                                                             Directly from
OppoBox         OPPOB     104.207.64.0/19       IPv4        26-Sep-14 20140908-X425612       ARIN
                                                                                             Directly from
OppoBox         OPPOB     155.254.96.0/19       IPv4        23-Jun-14 20140527-X337133       ARIN
                                                                                             Directly from
OppoBox         OPPOB     107.190.160.0/20      IPv4        17-Apr-14 20140311-X241341       ARIN
                                                                                             Directly from
OppoBox         OPPOB     107.182.112.0/20      IPv4        19-Feb-14 20140206-X189339       ARIN
                                                                                             Transfer from
OppoBox         OPPOB     45.41.192.0/18        IPv4         5-Jun-18 20180226-X71712        UN-15 8.2
                                                                                             Transfer from
OppoBox         OPPOB     139.64.128.0/17*      IPv4         5-Jun-18 20180226-X71712        UN-15 8.2
                                                                                             Transfer from
OppoBox         OPPOB     172.110.128.0/18      IPv4         5-Jun-18 20180226-X71712        UN-15 8.2
                                                                                             Transfer from
OppoBox         OPPOB     45.42.128.0/17        IPv4        21-Feb-18 20180209-X70245        ROYAH 8.2
                                                                                             Transfer from
OppoBox         OPPOB     45.59.128.0/18        IPv4        21-Feb-18 20180209-X70245        ROYAH 8.2
                                                       1
   Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 5 of 10 PageID# 145




Org Name      Org ID   Resource Type       Type       Date       Ticket Number     Obtained Via
                                                                                   Transfer from
OppoBox       OPPOB    104.224.0.0/18      IPv4        21-Feb-18 20180209-X70245   ROYAH 8.2
                                                                                   Transfer from
OppoBox       OPPOB    136.175.0.0/16*     IPv4        21-Feb-18 20180209-X70245   ROYAH 8.2
                                                                                   Transfer from
OppoBox       OPPOB    172.99.128.0/17     IPv4        21-Feb-18 20180209-X70245   ROYAH 8.2
                                                                                   Transfer from
OppoBox       OPPOB    45.41.0.0/18        IPv4         5-Feb-17 20171208-X61808   VIRTU-80 8.2
                                                                                   Transfer from
OppoBox       OPPOB    104.247.96.0/19     IPv4         5-Feb-17 20171208-X61808   VIRTU-80 8.2
                                                                                   Transfer from
OppoBox       OPPOB    163.123.128.0/17*   IPv4         5-Feb-17 20171208-X61808   VIRTU-80 8.2
                                                                                   Transfer from
OppoBox       OPPOB    172.111.0.0/18      IPv4         5-Feb-17 20171208-X61808   VIRTU-80 8.2
                                                                                   Transfer from
OppoBox       OPPOB    45.45.128.0/17      IPv4        3-Nov-17 20170831-X52752    CCL-293 8.2
                                                                                   Transfer from
OppoBox       OPPOB    104.167.192.0/18    IPv4        3-Nov-17 20170831-X52752    CCL-293 8.2
                                                                                   Transfer from
OppoBox       OPPOB    104.249.128.0/18    IPv4        3-Nov-17 20170831-X52752    CCL-293 8.2
                                                                                   Transfer from
OppoBox       OPPOB    155.254.192.0/18    IPv4        3-Nov-17 20170831-X52752    CCL-293 8.2
                                                                                   Transfer from
OppoBox       OPPOB    172.82.0.0/17       IPv4        3-Nov-17 20170831-X52752    CCL-293 8.2




                                                  2
    Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 6 of 10 PageID# 146




Org Name       Org ID     Resource           Type       Date       Ticket Number      Obtained Via
Univera                                                                               Directly from
Network        UN-15      AS63262            ASN         27-Oct-14 20141015-X440503   ARIN
Univera                                                                               Directly from
Network        UN-15      2607:EB80::/32     IPv6       12-Dec-16 20160930-X956726    ARIN
Univera                                                                               Directly from
Network        UN-15      104.237.80.0/20    IPv4       11-Nov-14 20141015-X440505    ARIN
Univera                                                                               Directly from
Network        UN-15      45.62.32.0/19      IPv4        16-Jan-15 20141228-X459952   ARIN

Org Name       Org ID     Resource           Type       Date       Ticket Number      Obtained Via
                                                                                      Directly from
Roya Hosting   ROYAH      AS54334            ASN          1-Jul-14 20140603-X342977   ARIN
                                                                                      Directly from
Roya Hosting   ROYAH      104.143.16.0/20    IPv4         2-Jul-14 20140603-X342984   ARIN

Org Name       Org ID     Resource           Type       Date       Ticket Number      Obtained Via
                                                                                      Directly from
Virtuzo        VIRTU-80   AS30279            ASN        26-Mar-14 20140313-X245291    ARIN
                                                                                      Directly from
Virtuzo        VIRTU-80   2607:AB80::/32     IPv6        30-Sep-16 20160928-X956476   ARIN
                                                                                      Directly from
Virtuzo        VIRTU-80   104.156.192.0/19   IPv4        17-Jul-14 20140701-X379550   ARIN
                                                                                      Directly from
Virtuzo        VIRTU-80   104.128.128.0/20   IPv4         3-Jun-14 20140508-X313755   ARIN
                                                                                      Directly from
Virtuzo        VIRTU-80   104.222.128.0/19   IPv4         6-Oct-14 20140903-X424846   ARIN
                                                                                      Directly from
Virtuzo        VIRTU-80   167.88.96.0/20     IPv4       28-Mar-14 20140313-X245306    ARIN




                                                    3
    Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 7 of 10 PageID# 147




Org Name         Org ID     Resource            Type       Date       Ticket Number      Obtained Via


Contina                                                                                  Directly from
Communications   CCL-293    AS63008             ASN        27-Dec-13 20131217-X105036    ARIN


Contina                                                                                  Directly from
Communications   CCL-293    167.160.96.0/19     IPv4       19-Mar-14 20140227-X218597    ARIN


Contina                                                                                  Directly from
Communications   CCL-293    107.181.64.0/20     IPv4         6-Feb-14 20140121-X159699   ARIN

Org Name         Org ID     Resource            Type       Date       Ticket Number      Obtained Via
                                                                                         Directly from
Fiber Galaxy     FG-74      AS394021            ASN        26-May-15 20150512-X494225    ARIN
                                                                                         Directly from
Fiber Galaxy     FG-74      206.223.224.0/19*   IPv4        21-Feb-17 20150706-X508131   ARIN
                                                                                         Directly from
Fiber Galaxy     FG-74      172.97.80.0/20      IPv4        15-Jun-15 20150512-X494223   ARIN

Org Name         Org ID     Resource            Type       Date       Ticket Number      Obtained Via
                                                                                         Directly from
Telentia         TELEN-24   AS22676             ASN         21-Jan-14 20140106-X129883   ARIN
                                                                                         Directly from
Telentia         TELEN-24   64.112.0.0/17*      IPv4        21-Feb-17 20150716-X509370   ARIN
                                                                                         Directly from
Telentia         TELEN-24   172.98.0.0/18       IPv4        12-Jun-15 20150512-X494140   ARIN
                                                                                         Directly from
Telentia         TELEN-24   174.136.192.0/18    IPv4       12-Mar-15 20150210-X470476    ARIN
                                                                                         Directly from
Telentia         TELEN-24   104.247.0.0/19      IPv4       24-Dec-14 20141211-X456584    ARIN
                                                                                         Directly from
Telentia         TELEN-24   104.222.192.0/19    IPv4         8-Oct-14 20140901-X424587   ARIN
                                                                                         Directly from
Telentia         TELEN-24   104.143.192.0/19    IPv4        10-Jul-14 20140616-X363465   ARIN
                                                                                         Directly from
Telentia         TELEN-24   104.128.16.0/20     IPv4       20-May-14 20140428-X307015    ARIN
                                                                                         Directly from
Telentia         TELEN-24   209.161.96.0/20     IPv4        7-Mar-14 20140217-X210488    ARIN



                                                       4
    Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 8 of 10 PageID# 148



Org Name          Org ID   Resource            Type       Date       Ticket Number      Obtained Via


Border                                                                                  Directly from
Technology, LLC   BTL-86   AS11029             ASN        30-Dec-14 20141223-X459001    ARIN


Border                                                                                  Directly from
Technology, LLC   BTL-86   2604:B640::/32      IPv6       23-Mar-18 20180313-X73203     ARIN


Border                                                                                  Directly from
Technology, LLC   BTL-86   169.197.128.0/18*   IPv4       28-Dec-16 20150622-X504886    ARIN


Border                                                                                  Directly from
Technology, LLC   BTL-86   172.81.0.0/18       IPv4       11-May-15 20150417-X487882    ARIN


Border                                                                                  Directly from
Technology, LLC   BTL-86   173.44.0.0/19       IPv4        6-Mar-15 20150216-X471891    ARIN


Border                                                                                  Directly from
Technology, LLC   BTL-86   45.61.32.0/20       IPv4         5-Jan-15 20141223-X459002   ARIN

Org Name          Org ID   Resource            Type       Date       Ticket Number      Obtained Via
Fairway                                                                                 Directly from
Network, Inc.     FN-184   AS394143            ASN         22-Jun-15 20150527-X498159   ARIN
Fairway                                                                                 Directly from
Network, Inc.     FN-184   2604:C40::/32       IPv6        12-Jan-17 20170110-X965961   ARIN
Fairway                                                                                 Directly from
Network, Inc.     FN-184   207.189.0.0/19*     IPv4        21-Feb-17 20150721-X509940   ARIN
Fairway                                                                                 Directly from
Network, Inc.     FN-184   172.110.208.0/20    IPv4        25-Jun-15 20150527-X498160   ARIN




                                                      5
   Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 9 of 10 PageID# 149




            Attachment B – Attempted Transfers


LEGEND

Org Name    The name of the organization that currently has the registration
Org ID      ARIN's "code" for the account associated with the registration
Resource    The Internet Number Resource registered to the organization
Resource    ASN = Autonomous System Number, IPv6 = Internet Protocol Version 6, IPv4 = Internet
Type        Protocol Version 4
Date        Date the Internet Number Resource was requested to be transferred
Ticket
Number      ARIN ticket number for the transfer request
Date
Withdrawn   Date the transfer request was withdrawn


                                                                                    Date
Org Name    Org ID    Resource            Type Date           Ticket Number         Withdrawn
                                                    19-Oct-
OppoBox     OPPOB     45.45.128.0/17      IPv4          18    20181019-X228786      13-Nov-18
                                                    19-Oct-
OppoBox     OPPOB     45.42.128.0/17      IPv4          18    20181019-X228786      13-Nov-18
                                                    19-Oct-
OppoBox     OPPOB     172.82.0.0/17       IPv4          18    20181019-X228786      13-Nov-18
                                                    19-Oct-
OppoBox     OPPOB     172.99.128.0/17     IPv4          18    20181019-X228786      13-Nov-18
   Case 1:18-cv-01572-LMB-IDD Document 1-15 Filed 12/20/18 Page 10 of 10 PageID# 150




                Attachment C – Completed Transfers

LEGEND

Org Name         The name of the organization that held the registration
Org ID           ARIN's "code" for the account associated with the registration
Resource         The Internet Number Resource transferred from the organization; * indicates a
                 block issued from ARIN’s IPv4 Waiting List
Resource Type    ASN = Autonomous System Number, IPv6 = Internet Protocol Version 6, IPv4 = Internet Protocol
                 Version 4
Date             Date the Internet Number Resource was requested to be transferred
Ticket Number    ARIN ticket number for the transfer request
Date
Completed        Date the transfer request was completed


                                                                                                    Date
Org Name         Org ID         Resource               Type Date           Ticket Number            Completed
OppoBox          OPPOB          45.40.192.0/18         IPv4  3-May-17      20170503-X42127             28-Jun-17
OppoBox          OPPOB          172.81.192.0/18        IPv4  3-May-17      20170503-X42127             28-Jun-17
OppoBox          OPPOB          192.144.128.0/17*      IPv4  3-May-17      20170503-X42127             28-Jun-17
OppoBox          OPPOB          98.126.0.0/16*         IPv4   8-Jun-18     20180608-X81894               5-Jul-18
